MONTGOMERY, Judge
(dissenting).
I cannot concur in the majority opinion which admittedly flies in the face of a long line of cases beginning with Mary Helen Coal Corporation v. Chitwood, Ky., 351 S.W.2d 167. As recently as June 25, 1965, in Davis v. Harlan Everglow Coal Company, Ky., 392 S.W.2d 62, this Court approved the holding in Bethlehem Mines Corporation v. Davis, Ky., 368 S.W.2d 176, wherein it was held that an employee is not disabled within the meaning of KRS 342.316(2) “so long as a man is able to carry on his duties though he may suffer while doing it.” To the same effect see Stephens Elkhorn Coal Company v. Tibbs, Ky., 374 S.W.2d 504; Brock v. International Harvester Company, Ky., 374 S.W.2d 507; Alva Coal Corporation v. Trosper, Ky., 375 S.W.2d 406; and Lovell v. Osborne Mining Corporation, Ky., 395 S.W.2d 596 (decided June 11, 1965).
The majority opinion says that the claimant ceased working because of a labor dispute. It does not say how long after he ceased working before he filed his claim. There is an abundance of medical testimony to the effect that the claimant could return to work and perform his duties. The evidence of disability is based largely on the lay testimony of the claimant. The record falls far short of establishing “disability” as defined in the Chitwood and Bethlehem line of cases. This appears to be another instance of a hard case making bad law.
The majority opinion adds further confusion to a bad situation that cries out for remedial legislative action. The cases referred to are left in limbo. What is their status now?
For these reasons I respectfully dissent.